Schneider, J.,
dissenting. I cannot agree that appel-lee’s operations, however meritorious they are, constitute a “church” as the General Assembly must have used that term. Appellee has no doctrine and no government for its members with its concomitant, discipline.
It may well be operated for a “charitable purpose,” in the broad sense, but the Board of Tax Appeals properly rejected that contention for the reason that, for a sales tax exemption, the term is most narrowly and specifically defined.